Citation Nr: 0611859	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  02-09 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
September 1950 to October 1952 and from November 1952 until 
retiring in February 1971.  He died in April 1999.  The 
appellant is his widow.  She appealed to the 
Board of Veterans' Appeals (Board) from a July 1999 decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania.  

In April 2004 and again in May 2005, the Board remanded the 
case to RO for additional development and consideration of 
the evidence.  Upon completion of the remand directives, in 
September 2005, the Appeals Management Center (AMC), which 
developed the evidence in lieu of the RO, issued a 
supplemental statement of the case (SSOC) continuing the 
denial of the claim.  The case was then returned to the Board 
for further appellate review.


FINDINGS OF FACT

1.  The veteran died in April 1999; at the time of his death, 
service connection was in effect for osteoarthritis of the 
lumbar spine, osteoarthritis of the cervical spine, pes 
planus, tinnitus, and bilateral hearing loss.  A total 
disability rating based on individual unemployability (TDIU) 
had been in effect since April 1994.  Prior to April 1994, he 
had a total combined schedular rating of 50 percent.  

2.  The May 1999 death certificate indicates the immediate 
cause of the veteran's death was Alzheimer's-type dementia 
and lists osteoporosis, a hip fracture, hypothyroidism, and a 
seizure disorder as other significant conditions contributing 
to his death but not resulting in the underlying cause.  

3.  The August 1999 amended death certificate indicates the 
immediate cause of the veteran's death was a comminuted 
fracture of his right hip, and that the underlying causes 
were osteoporosis and Alzheimer's-type dementia.  
Hypothyroidism and a seizure disorder were also listed as 
other significant conditions contributing to his death but 
not resulting in the underlying cause.

4.  The competent medical evidence indicates the veteran's 
service-connected disabilities did not contribute 
substantially or materially to his death, or hasten it, 
or otherwise aid or lend assistance to it.


CONCLUSION OF LAW

The veteran's death was not proximately due to or the result 
of a condition incurred or aggravated during service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

The AMC sent the appellant a VCAA notice letter in April 
2004.  The letter provided her notice of the evidence needed 
to support her claim that was not on record at the time the 
letter was issued, the evidence VA would assist her in 
obtaining, and the evidence it was expected that she would 
provide.  The letter also specifically requested that she 
submit any evidence in her possession pertaining to the 
claim.  Thus, the content of the letter provided satisfactory 
VCAA notice in accordance with § 5103(a) and § 3.159(b)(1), 
as specified in Pelegrini II.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman  v. Nicholson, Nos. 
01-1917, 02-1506, 2006 WL 519755, at *8 (Vet. App. March 6, 
2003).  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

Here, the VCAA notice to the appellant did not cite the laws 
and regulations governing or describe the type of evidence 
necessary to establish an effective date for the benefit 
request on appeal.  Despite the inadequate notice, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board considers a question not 
addressed by the RO, the Board must consider whether the 
appellant will be prejudiced thereby).  Because the Board 
concludes below that the preponderance of the evidence is 
against her claim for service connection for the cause of the 
veteran's death, any questions as to the appropriate 
effective date are rendered moot.

With regard to the timing of the VCAA notice, the VCAA was 
enacted after the RO's initial adjudication of the 
appellant's claim.  So obviously the RO could not comply with 
the requirement that the VCAA notice precede the initial RO 
adjudication.  This was impossible because the VCAA did not 
even exist when the RO initially adjudicated the claim.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini II, 18 Vet. App. at 120.  But in 
Pelegrini II, the Court clarified that in cases, as here, 
where the VCAA notice was not issued until after the initial 
adjudication in question, VA does not have to vitiate the 
initial decision and start the whole adjudicatory process 
anew.  Rather, VA need only ensure the appellant receives or 
since has received content-complying VCAA notice such that he 
or she is not prejudiced.  See, too, Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) (An error, whether procedural or 
substantive, is prejudicial "when the error affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  (quoting McDonough Power Equip., 
Inc. v. Greenwood, 464 U.S. 548, 553 (1984).  Failure to 
provide notice before the first adverse decision by the AOJ 
would not have the natural effect of producing prejudice, and 
therefore, prejudice must be pled as to this deficiency.))

Here, the April 2004 VCAA notice letter provided the 
appellant with ample opportunity to respond before the 
September 2005 SSOC, wherein the AMC readjudicated her claim 
based on the additional evidence that had been obtained since 
the initial rating decision in question, statement of the 
case (SOC), and any prior SSOCs.  In response, she submitted 
an authorization for the release of records (VA Form 21-4142) 
from the VA Medical Center (VAMC) in Wilkes-Barre, 
Pennsylvania, and these records were obtained.  She has not 
indicated she has any additional relevant evidence to submit 
or which needs to be obtained.  So under these circumstances, 
the Board finds she was afforded "a meaningful opportunity 
to participate effectively in the processing of [her] claim 
by VA," and thus, "essentially cured the error in the 
timing of notice".  See Mayfield, 19 Vet. App. at 128 
(holding that section 5103(a) notice provided after initial 
RO decision can "essentially cure the error in the timing of 
notice" so as to "afford a claimant a meaningful 
opportunity to participate effectively in the processing of ... 
[her] claim by VA") (citing Pelegrini II, 18 Vet. App. at 
122-24).

In developing the appellant's claim, the RO obtained the 
veteran's inpatient and outpatient treatment records from the 
VAMC in Wilkes-Barre.  Also, in May 2005, a medical opinion 
was obtained from a VA physician.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  And although offered, the appellant 
declined her opportunity for a hearing to provide oral 
testimony in support of her claim.  38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, " and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence 
[she] should submit to substantiate [her] claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.




Governing Statutes and Regulations

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).  A service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b); see Ashley v. Brown, 6 Vet. App. 52, 57 (1993).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312(c); see 
Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992).  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

Where the service-connected condition affects vital organs, 
as distinguished from muscular or skeletal functions and is 
evaluated as 100-percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(3).  However, there are 
primary causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, in which case it would not 
generally be reasonable to hold that a service-connected 
condition accelerated death unless such condition affected a 
vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

The Board has reviewed all the evidence in the deceased 
veteran's claims folder, which includes, but is not limited 
to, his service medical records (SMRs), reports of VA medical 
examinations, VA outpatient treatment records from 1971 to 
1999, seven volumes of medical records from the VAMC in 
Wilkes-Barre from 1971 to 1999, hearing transcripts, 
statements from him and his widow-appellant, 
death certificates, and the report of a May 2005 VA medical 
opinion.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the appellant.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows or fails 
to show.

At the time of the veteran's death in April 1999, service 
connection was in effect for osteoarthritis of the lumbar 
spine, osteoarthritis of the cervical spine, pes planus, 
tinnitus, and bilateral hearing loss.  A TDIU had been in 
effect since April 1994.  Prior to April 1994, he had a total 
combined schedular rating of 50 percent.  See 38 C.F.R. 
§ 4.25 (discussing how to compute combined ratings).



A death certificate was signed in April 1999 by Dr. Sussman 
(a VA physician) indicating the immediate cause of the 
veteran's death was Alzheimer's-type dementia.  No underlying 
causes or significant conditions were listed.  In May 1999, a 
filed copy of the death certificate (also signed by Dr. 
Sussman) notes the following other significant conditions:  
osteoporosis, hip fracture, hypothyroidism, and seizure 
disorder.  These conditions were significant conditions 
contributing to death, but not resulting in the underlying 
cause of death.

Records from the VAMC in Wilkes-Barre include an August 1999 
memorandum by Dr. Sussman indicating the veteran's death 
certificate needed to be amended so that his next of 
kin/widow could receive VA death benefits.  The copy of an 
amended death certificate indicates the immediate cause of 
the veteran's death was a comminuted fracture of the right 
hip (non-healing) (duration 6 months).  The underlying causes 
were osteoporosis (duration 30 years), and Alzheimer's-type 
dementia (duration 30 years).  Other significant conditions 
contributing to his death, but not resulting in the 
underlying cause of his death, were hypothyroidism and a 
seizure disorder.

The veteran's SMRs are unremarkable for any indication of 
dementia during his military service, which ended with his 
retirement in February 1971.  The medical evidence shows a 
history of recurrent syncopal episodes beginning in 1985.  He 
was also diagnosed with Alzheimer's-type dementia in 1988.  
The disease quickly progressed and he was admitted to a VA 
nursing home in 1992 where he remained until his death in 
1999.

December 1998 X-rays indicate the veteran had a comminuted 
fracture of the right femur.  The April 1999 Discharge 
Summary from the VAMC in Wilkes-Barre indicates he became 
febrile (feverish) four or five days prior to his death.  
Enteral feeding was not recommended given the late stage of 
his Alzheimer's, and he quickly declined due to progressive 
dehydration and malnutrition.  The diagnoses were 
Alzheimer's, urinary tract infection (UTI), a markedly 
comminuted fracture of the right femur, and chronic anemia.

In May 2005, the RO requested that a VA physician review the 
claims file and comment on whether it was at least as likely 
as not the veteran's Alzheimer's disease was of service 
origin.  The designated physician concluded it was not.  
The physician also said that Alzheimer's disease did not 
manifest within one year from the veteran's discharge from 
military service and was not proximately due to or the result 
of his service-connected disabilities.  Furthermore, the 
physician opined that there was no clinical evidence that the 
veteran's service-connected disabilities aggravated his 
terminal neurologic Alzheimer's disease.  And finally, the 
physician said there was no documented evidence or medical 
rationale that any of the veteran's service-connected 
disabilities were a specific contributory cause of his death.  
In other words, his service-connected disabilities did not 
contribute substantially or materially to his death, combine 
to cause his death, or aid or lend assistance to the 
production of his death.

While there is some discrepancy in the various iterations of 
the death certificates, it is clear from reviewing the 
medical records that the primary cause of the veteran's death 
was Alzheimer's disease.  Although Dr. Sussman indicated that 
the onset of the Alzheimer's disease was 30 years prior to 
the veteran's death - the record does not support this 
conclusion.  Instead, he was first diagnosed in 1988 and 
did not begin experiencing symptoms (e.g., confusion) until 
after the first syncopal episode in 1985 - still 14 years 
after his discharge from military service.  

On the amended death certificate, Dr. Sussman also listed 
osteoporosis as being an underlying cause with its onset 30 
years prior to the veteran's death.  But likewise, there is 
no evidence to support this (i.e., showing the presence of 
this condition during service, either in the way of a 
relevant complaint, diagnosis, etc).  And although the 
veteran was service connected for osteoarthritis of the 
cervical and lumbar spinal segments, he was not service 
connected for osteoporosis.  He also was not service 
connected for hypothyroidism or a seizure disorder.  
So, irrespective of the various iterations of his death 
certificate, there is no basis for finding that the cause of 
his death was related to his military service - including 
via a service-connected disability.

The Board notes the appellant also has argued that the 
veteran was exposed to chemicals, herbicide agents (i.e., 
Agent Orange), and radiation during his military service and 
that this exposure somehow caused his death.  (See her 
statements dated in April 2004 and January 2005).  In a May 
1994 rating decision, the RO denied service connection for 
dementia due to exposure to herbicide agents.  As noted in 
that decision, it is conceded the veteran was exposed to 
herbicide agents while he served in Vietnam.  See 38 C.F.R. § 
3.307(a)(6)(iii).  But even so, dementia and Alzheimer's 
disease are not presumed to be associated with exposure to 
herbicide agents.  See 38 C.F.R. § 3.309(e).  And there is no 
competent medical evidence that otherwise links his fatal 
Alzheimer's disease with exposure to herbicide agents or any 
other chemicals.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994) ("Proof of direct service connection thus 
entails proof that exposure during service caused the malady 
that appears many years later.")

The veteran claims folder does contain a Record of Exposure 
to Ionizing Radiation from May 1959 to October 1960 at 
MacDill Air Force Base (AFB) in Florida (DD Form 1141).  The 
record indicates the DT-60 dosimeter reading was zero.  
So although there may have been a risk of exposure, he was 
not actually exposed.  Furthermore, Alzheimer's disease is 
not one of the diseases presumed to be associated with 
radiation exposure and is not considered a radiogenic 
disease.  
See 38 C.F.R. §§ 3.309(d)(2), 3.311(b)(2).  And there is no 
competent medical evidence otherwise linking the veteran's 
fatal Alzheimer's disease with radiation exposure during 
military service.  See Combee, supra, discussed in the 
specific context of exposure to radiogenic disease).

While the Board recognizes the veteran's meritorious service 
and is sympathetic to the appellant's loss of her husband, 
competent medical evidence is still required to establish a 
link between his death and his military service or service-
connected disabilities.  See Espiritu v Derwinski, 2 Vet. 
App. 492, 494 (1992); Layno v. Brown, 6 Vet. App. 465 (1994); 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); and Hasty v. Brown, 13 Vet. App. 230 
(1999).  And unfortunately, the only competent medical 
evidence on record indicates this necessary nexus does not 
exist.  See, again, the May 2005 VA physician's unfavorable 
opinion.

For the reasons discussed, the claim for service connection 
for the cause of the veteran's death must be denied because 
the preponderance of the evidence is unfavorable - meaning 
there is no reasonable doubt to resolve in the appellant-
widow's favor.  See 38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for the cause of the 
veteran's death is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


